      Case 2:17-cv-00426-ROS Document 46 Filed 05/08/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Brent F Williams,                                No. CV-17-00426-PHX-ROS
                                                          CR-09-01492-PHX-ROS
10                 Petitioner,
                                                      ORDER
11   v.
12   United States of America,
13                 Respondent.
14
15         On March 23, 2020, Magistrate Judge James F. Metcalf issued a Report and
16   Recommendation (“R&R”) recommending the Court deny Petitioner’s amended motion to

17   vacate his convictions under 28 U.S.C. § 2255. Petitioner filed objections, as well as
18   motions seeking an evidentiary hearing and the appointment of counsel. (Doc. 43, 44, 45).

19   Having reviewed the R&R and Petitioner’s objections, the R&R will be adopted in full.

20   And because Petitioner has not established a need to hold an evidentiary hearing nor has
21   he established he is entitled to the appointment of counsel, the motions seeking a hearing
22   and the appointment of counsel will be denied.

23                                FACTUAL BACKGROUND

24         As recounted in the R&R, in 2003 Petitioner became the Chief Financial Officer of

25   a business that “solicit[ed] money from investors and use[d] that money to make short-

26   term, high-interest rate loans to third-party borrowers.” (Doc. 42 at 2). Over time,
27   “investor funds were commingled, and new investors’ money was used to repay other
28   investors.” (Doc. 42 at 2). Later, the Arizona Corporation Commission took “over the
      Case 2:17-cv-00426-ROS Document 46 Filed 05/08/20 Page 2 of 6



 1   company and had a court-appointed receiver take control.” Eventually, investors ended up
 2   losing approximately $32.9 million.
 3          In 2009, Petitioner and his co-defendants were indicted on many counts including
 4   multiple counts of mail fraud, wire fraud, and money laundering. After a jury trial,
 5   Petitioner was convicted and “sentenced to concurrent sentences of 90 months.” (Doc. 42
 6   at 3). Petitioner was also ordered to pay over $15 million in restitution. Petitioner appealed
 7   but the Ninth Circuit affirmed. Petitioner then filed a Motion for New Trial, primarily
 8   arguing the Securities and Exchange Commission (“SEC”) was the only governmental
 9   entity entitled to bring criminal charges against him.        Because Petitioner had been
10   prosecuted by the Department of Justice, he believed the Court lacked “jurisdiction over
11   the subject matter in the case.” (CR-09-1492, Doc. 1620 at 21). The Court rejected that
12   argument, explaining the Department of Justice was the proper entity to pursue criminal
13   charges. (CR-09-1492, Doc. 1623). Petitioner appealed that ruling but the Ninth Circuit
14   agreed Petitioner’s claim regarding “jurisdiction” had no merit. (Doc. 1642-1 at 2).
15          While his appeal of the denial of the motion for new trial was pending, Petitioner
16   filed a motion to vacate his convictions under 28 U.S.C. § 2255. (CR-09-1492, Doc. 1636).
17   After the Ninth Circuit affirmed the denial of the motion for new trial, Petitioner filed an
18   amended motion to vacate. (Doc. 24). In March 2020, the Magistrate Judge issued his
19   R&R analyzing the claims in the amended motion to vacate. In brief, the R&R concludes
20   Petitioner’s original motion to vacate was timely because Petitioner was entitled to a short
21   period of equitable tolling. (Doc. 42 at 18). The R&R then concludes that some of the
22   claims asserted in the amended motion to vacate relate back to the original motion and are
23   timely, while other claims do not relate back and must be dismissed as untimely. The R&R
24   then analyzes the timely claims and concludes they fail on their merits.
25                                           ANALYSIS
26   I. Specific Objections are Required
27          After issuance of the R&R, Petitioner had fourteen days to “file specific written
28   objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2)


                                                 -2-
      Case 2:17-cv-00426-ROS Document 46 Filed 05/08/20 Page 3 of 6



 1   (emphasis added). The Court is required to conduct a de novo review of “any part of the
 2   magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).
 3   But the Court need not conduct such a review of any portion of the R&R where there are
 4   no objections. Moreover, because “specific” objections are required, general or vague
 5   objections have “the same effect as a failure to object.” Alcantara v. McEwen, No. 12-CV-
 6   401-IEG DHB, 2013 WL 4517861, at *1 (S.D. Cal. Aug. 15, 2013). Thus, the Court need
 7   not address any “general, non-specific objections to the magistrate’s R & R.” Haley v.
 8   Stewart, No. CV-02-1087-PHX-DGC, 2006 WL 1980649, at *2 (D. Ariz. July 11, 2006).
 9   II. Petitioners’ Objections
10            Petitioner’s objections consist of disagreements with portions of the R&R’s factual
11   background and then what Petitioner describes as a “minimal response” to the portions of
12   the R&R analyzing the merits. (Doc. 43 at 1). Petitioner’s objections to the factual
13   background, however, are to details that do not impact proper resolution of his motion.
14   And Petitioner’s “minimal response” to the merits focuses on an argument that has no legal
15   basis.
16            Petitioner’s objections begin by pointing to a statement in the R&R that his criminal
17   scheme involved “target[ing] members of the Church of Jesus Christ of Latter-Day Saints.”
18   (Doc. 43 at 2). According to Petitioner, that statement is inaccurate and he merely offered
19   the investments to “existing one-on-one relationships.” (Doc. 43 at 2). Whether Petitioner
20   “targeted” certain individuals or merely exploited pre-existing relationships is not material
21   to resolving his claims for relief. Therefore, the Court need determine whether Petitioner’s
22   behavior qualified as “target[ing]” certain individuals.
23            Petitioner then seems to object to a statement in the R&R that many loans defaulted.
24   Petitioner agrees with the statement but claims “that was not necessarily a bad thing.”
25   Petitioner does not explain why a large amount of defaulting loans would have been
26   advantageous. Nor does Petitioner explain how this issue impacts the merits of his claims.
27            Next, Petitioner agrees with the R&R that “few loans were made” but Petitioner
28   argues “[g]ood loan opportunities were hard to come by” and he had to review “100


                                                  -3-
      Case 2:17-cv-00426-ROS Document 46 Filed 05/08/20 Page 4 of 6



 1   potential hard money loans . . . before one met the loan criteria. (Doc. 43 at 2). Again,
 2   Petitioner does not explain why describing the number of loans as “few” or the difficulty
 3   in finding “loan opportunity” are relevant details for resolving the merits of his claims.
 4          Petitioner makes a number of other arguments regarding aspects of the R&R’s
 5   recital of the factual background but none of those arguments appear material to resolving
 6   Petitioner’s claims for relief. Moreover, many of Petitioner’s arguments appear to simply
 7   be an attempt to disagree with the facts necessarily found by the jury during Petitioner’s
 8   criminal trials. With no specific objections establishing the R&R’s factual background is
 9   wrong, and the underlying record supporting the R&R’s version of events, the R&R’s
10   factual background will be adopted in full.
11          After disputing portions of the factual background, Petitioner concedes he “has
12   raised many issues which were either untimely, not fully supported by case law or
13   misunderstood.” (Doc. 43 at 5). Because Petitioner does not identify the particular
14   “issues” he is referencing, it is unclear which claims Petitioner concedes are time-barred
15   or lack merit. Petitioner’s failure to identify the claims he continues to believe are viable
16   means the Court need not conduct any additional review of the vast majority of the R&R’s
17   analysis. However, the Court will interpret the final section of Petitioner’s objections as
18   including a few valid objections.
19          In the final section of his objections, Petitioner provides a list of five “questions
20   which arise out of this case which deserve some consideration.” (Doc. 43 at 5). The
21   questions numbered two through five are not aimed at particular portions of the R&R or
22   the claims for relief that Petitioner has raised. Instead, those questions consist of general
23   complaints about the criminal proceedings and Petitioner’s alleged innocence. Because
24   those “questions” cannot plausibly be viewed as specific objections, the Court need not
25   provide any additional analysis regarding those questions. Petitioner’s first question,
26   however, involves the alleged absence of “jurisdiction” for his criminal prosecution. This
27   “jurisdiction” argument appears to be the basis for a number of Petitioner’s pending claims.
28   (Doc. 42 at 42, 52) (Noting grounds 1H, 1K, 3 involve SEC’s ability to pursue criminal


                                                   -4-
      Case 2:17-cv-00426-ROS Document 46 Filed 05/08/20 Page 5 of 6



 1   charges).
 2          Throughout the history of this case, Petitioner has repeatedly argued the Department
 3   of Justice was not allowed to proceed with his prosecution. In Petitioner’s view, the fact
 4   that the Department of Justice was acting as the prosecutor meant the Court lacked
 5   “jurisdiction.” Previously, the Court understood Petitioner to be arguing that the SEC, not
 6   the Department of Justice, should have brought his criminal prosecution. The Court
 7   rejected this argument as did the Ninth Circuit in its January 19, 2018, ruling. There, the
 8   Ninth Circuit ruled the Department of Justice has the “authority and responsibility” to
 9   pursue criminal prosecutions. (Doc. 1642 at 2). Petitioner now claims the courts have
10   misunderstood his argument.      Petitioner now concedes the Department of Justice has
11   “authority to prosecute criminal cases.” But he claims before the Department of Justice
12   can pursue any prosecution, it “must receive a criminal referral from the SEC.” (Doc. 43
13   at 6). Because the SEC made no such criminal referral, Petitioner argues there was a lack
14   of “jurisdiction” supporting his prosecution.
15          Petitioner has not cited any basis for his belief that the Department of Justice’s
16   authority is completely dependent on a “criminal referral from the SEC.”            Existing
17   authority squarely rejects this argument as “meritless.” See United States v. Reed, 602 F.
18   App’x 436, 439 (10th Cir. 2015) (“Nothing in [the language of 15 U.S.C. § 77t(b)] suggests
19   that an SEC referral is a prerequisite to criminal prosecution by the Attorney General of
20   offenses relating to securities—much less a prerequisite to the district court’s jurisdiction
21   over such an offense.”). The absence of a “criminal referral” is irrelevant and Petitioner’s
22   objection that the SEC was required to issue a criminal referral before his prosecution could
23   proceed is rejected.
24          Overall, Petitioner’s objections do not present any reason to doubt the R&R’s
25   factual and legal conclusions. Petitioner has spent years repeatedly litigating his positions
26   and he has never proffered any reason to doubt the jury’s verdict or the numerous legal
27   conclusions reached during his prosecution and appeals. Therefore, the R&R will be
28   adopted in full. In these circumstances, there is no need to conduct an evidentiary hearing.


                                                 -5-
       Case 2:17-cv-00426-ROS Document 46 Filed 05/08/20 Page 6 of 6



 1   See United States v. Mejia-Mesa, 153 F.3d 925, 929 (9th Cir. 1998) (“The district court has
 2   discretion to deny an evidentiary hearing on a § 2255 claim where the files and records
 3   conclusively show that the movant is not entitled to relief.”). Nor do the “interests of
 4   justice” require the appointment of counsel. See Terrovona v. Kincheloe, 912 F.2d 1176,
 5   1181 (9th Cir. 1990) (noting habeas petitioner is entitled to appointment of counsel when
 6   “interests of justice” require).
 7          Accordingly,
 8          IT IS ORDERED the Report and Recommendation (Doc. 42) is ADOPTED IN
 9   FULL. The Amended Motion to Vacate under 28 U.S.C. § 2255 (Doc. 24 in CV-17-
10   00426-PHX-ROS and Doc. 1636 in CR-09-1492-PHX-ROS) are DENIED. The Clerk of
11   Court shall enter judgment accordingly.
12          IT IS FURTHER ORDERED the Motion for Evidentiary Hearing (Doc. 44) and
13   Motion for Appointment of Counsel (Doc. 45) are DENIED.
14          IT IS FURTHER ORDERED a certificate of appealability is DENIED as
15   Petitioner has not made a substantial showing of a denial of a constitutional right.
16          Dated this 8th day of May, 2020.
17
18
19                                                     Honorable Roslyn O. Silver
20                                                     Senior United States District Judge

21
22
23
24
25
26
27
28


                                                 -6-
